Notwithstanding the form of the contracts in which the owners were each named, Mr. Witt’s letters of January sixteenth and February thirteenth contained his individual promises of payment. The complaint averred the work to have been at defendant’s special instance and request. In view, however, of these subsequent letters, plaintiff may, if so advised, apply to Special Term for such amendment of the complaint, so as to present distinctly the questions of these promises to pay plaintiff’s claims and the further issue of plaintiff’s performance of their contracts. The judgment and order of the County Court of Westchester county are, therefore, reversed and a new trial ordered, costs to abide the event. Jenks, P. J., Thomas, Staple-ton, Rich and Putnam, JJ., concurred.